Exhibit 11- Statement Re Computation of Earnings Per Share Three Months Ended March 31, 2009 2008 Basic: Average shares outstanding 13,380,969 13,381,500 Net income available to common shareholders $17,434,540 $(15,153,280) Per share amount $1.30 $(1.13) Diluted: Average shares outstanding 13,380,969 13,381,500 Net effect of dilutive stock options - based on the treasury stock method using average market price 139,855 NA Diluted shares 13,520,824 13,381,500 Net income available to common shareholders $17,434,540 $(15,153,280) Per share amount $1.29 $(1.13) Note:Antidilutive stock options totaling 601,932 shares were not included in the calculation of diluted earnings per share for the three months ended March 31, 2009. Because of the Company's loss from continuing operations, no potential common shares were included in the calculation of diluted earnings per share for the three months ended March 31, 2008.
